

115 S790 IS: Innovation for Tomorrow's Workforce Act
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 790IN THE SENATE OF THE UNITED STATESMarch 30, 2017Mr. Hatch (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to encourage innovation,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Innovation for Tomorrow's Workforce Act. 2.Innovation fundSection 114 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324) is amended—
 (1)in subsection (d), by adding at the end the following:  (6)Innovation (A)Grant programTo identify and support innovative strategies and activities to improve career and technical education and align workforce skills with labor market needs, the Secretary may award grants, by using early-phase, mid-phase, and expansion grants, to eligible entities to—
 (i)create, develop, implement, or take to scale evidence-based, field-initiated innovations, including through a pay for success initiative to improve student outcomes in career and technical education, which may include activities that—
 (I)improve career and technical education outcomes of students served by eligible entities under this title;
 (II)improve career and technical education teacher effectiveness; (III)improve the transition of students from secondary education to postsecondary education, apprenticeships, or employment;
 (IV)improve the incorporation of comprehensive work-based learning into career and technical education; (V)increase the effective use of technology within career and technical education programs;
 (VI)support new models for integrating academic content, career and technical education, and pre-apprenticeship and apprenticeship content in such programs;
 (VII)support the development and enhancement of innovative delivery models for career and technical education;
 (VIII)work with industry to design and implement courses or programs of study aligned to labor market needs in new or emerging fields;
 (IX)integrate science, technology, engineering, and mathematics fields, including computer science education, with career and technical education;
 (X)support innovative approaches to career and technical education by redesigning the high school experience for students, which may include evidence-based transitional support strategies for students who have not met postsecondary education eligibility requirements;
 (XI)improve career and technical education concentrator employment outcomes in nontraditional fields; or
 (XII)support the use of career and technical education programs and career and technical programs of study in a coordinated strategy to address identified employer needs and workforce shortages, such as shortages in the early childhood, elementary school, and secondary school education workforce; and
 (ii)rigorously evaluate such innovations. (B)Matching funds (i)Matching funds requiredExcept as provided under clause (ii), to receive a grant under this paragraph, an eligible entity shall demonstrate that matching funds will be provided, through cash or in-kind contributions, from public or private sources in an amount equal to not less than 25 percent of the funds provided under such grant.
 (ii)ExceptionThe Secretary may waive the matching fund requirement under clause (i) if the eligible entity demonstrates exceptional circumstances.
 (C)ApplicationTo receive a grant under this paragraph, an eligible entity shall submit to the Secretary, at such time as the Secretary may require, an application that—
 (i)identifies and designates the agency, institution, or school responsible for the administration and supervision of the program assisted under this paragraph;
 (ii)provides an assurance that matching funds will be obtained before implementation of the grant; (iii)describes how the eligible entity will use the grant funds, including how such funds will directly benefit students, including special populations, served by the eligible entity; and
 (iv)describes how the program assisted under this paragraph will be coordinated with the activities carried out under section 124 or 135.
 (D)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to applications from eligible entities that will predominantly serve students from low-income families.
 (E)Geographic diversityIn awarding grants under this paragraph for a fiscal year, the Secretary shall award not less than 25 percent of the total amount of funds available for such fiscal year to eligible entities proposing to fund career and technical education activities that serve—
 (i)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (ii)an institution of higher education primarily serving one or more areas served by such a local educational agency;
 (iii)a consortium of such local educational agencies or such institutions of higher education; (iv)a partnership between—
 (I)an educational service agency or a nonprofit organization; and (II)such a local educational agency or such an institution of higher education; or
 (v)a partnership between— (I)a grant recipient described in clause (i) or (ii); and
 (II)a State educational agency. (F)Uses of fundsAn eligible entity that is awarded a grant under this paragraph shall use the grant funds in a manner consistent with subparagraph (A)(i).
 (G)EvaluationEach eligible entity receiving a grant under this paragraph shall— (i)provide for an independent evaluation of the activities carried out using such grant; and
 (ii)submit to the Secretary an annual report that includes—
 (I)a description of how funds received under this paragraph were used; (II)the performance of the eligible entity with respect to, at a minimum, the performance indicators described in section 113(b)(2), as applicable, and disaggregated by—
 (aa)subgroups of students described in section 1111(c)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)(B)), as amended by the Every Student Succeeds Act (Public Law 114–95);
 (bb)special populations; and (cc)as appropriate, each career and technical education program and career and technical education program of study; and
 (III)a quantitative analysis of the effectiveness of the project carried out under this paragraph. (H)DefinitionsIn this paragraph:
 (i)Eligible entityThe term eligible entity means a consortium that meets the following requirements: (I)The consortium includes one or more of the following:
 (aa)A local educational agency. (bb)An educational service agency.
 (cc)An area career and technical education school. (dd)A postsecondary educational institution receiving funds under this Act.
 (ee)A State educational agency. (ff)The Bureau of Indian Education.
 (gg)A State apprenticeship agency or apprenticeship sponsor. (II)The consortium may also include regional, State, or local public or private organizations or employers, including community-based organizations.
 (III)The consortium is led by an entity, or partnership of entities, described in subclause (I) and identified as the leader of the eligible entity in its application submitted under subparagraph (C).
 (ii)Pay for success initiativeThe term pay for success initiative has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (I)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph.; and (2)in subsection (e), by inserting (except for subsection (d)(6)) after section.
			3.Open education resources
 (a)State leadership activitiesSection 124(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(c)) is amended—
 (1)in paragraph (16)(B), by striking and after the semicolon; (2)in paragraph (17), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (18)making all forms of instructional content widely available, which may include use of open educational resources;.
 (b)Local uses of fundsSection 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)) is amended—
 (1)in paragraph (19)(D), by striking and after the semicolon; (2)by redesignating paragraph (20) as paragraph (23); and
 (3)by inserting after paragraph (19) the following:  (20)to make all forms of instructional content widely available, which may include use of open educational resources;.
				4.Pay-for-success
 (a)State leadership activitiesSection 124(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(c)), as amended by section 3, is further amended by adding at the end the following:
				
 (19)supporting pay for success initiatives (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and.
 (b)Local uses of fundsSection 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)), as amended by section 3, is further amended by inserting after paragraph (20) the following:
				
 (21)to support pay for success initiatives (as defined in section 8101 of the Elementary and Secondary Education Act of 1965);.
			5.Work-based learning opportunities and apprenticeships
 (a)State leadership activitiesSection 124(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(c)), as amended by sections 3 and 4, is further amended by adding at the end the following:
				
 (20)providing or supporting work-based learning opportunities, which may include employer-led training resulting in a recognized credential and apprenticeship programs..
 (b)Local uses of fundsSection 135(b)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)(3)) is amended by striking which may include work-based learning experiences and inserting which may include work-based learning opportunities, such as employer-led training resulting in a recognized credential and apprenticeship programs.
			6.Joint demonstration projects
 (a)EvaluationsSection 114(d)(2)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(d)(2)(B)) is amended—
 (1)in clause (vi), by striking and after the semicolon; (2)in clause (vii), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (viii)the effectiveness of projects authorized under paragraph (7), including whether such projects achieved intended outcome goals and improved the quality and alignment of career and technical education and workforce education and training programs..
 (b)Joint demonstration projectsSection 114(d) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(d)), as amended by section 2, is further amended by adding at the end the following:
				
 (7)Joint projectsThe Secretary, under the authority provided under subparagraph (5), and the Secretary of Labor, under the authority provided under sections 156 and 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3206, 3226), are authorized to carry out, in consultation with the Director, joint experimental, research, pilot, or demonstration projects regarding integrated, aligned, coordinated, and effective career and technical education and workforce education and training programs in order to address employment and training needs..
 7.Competency-based educationSection 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2325(c)), as amended by sections 3 and 4, is further amended by inserting after paragraph (21) the following:
			
 (22)expanding opportunities for students to participate in competency-based education programs; and.